Citation Nr: 1142069	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-00 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for osteoarthritis and torn medial meniscus, right knee ("right knee disability").

2.  Entitlement to an initial rating higher than 10 percent for coronary artery disease, status-post myocardial infarction.

3.  Entitlement to an initial rating higher than 10 percent for benign prostatic hypertrophy.

4.  Entitlement to an initial compensable disability rating for chronic rash on shins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from January to May 1967 and from November 1985 to November 2005.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This rating decision granted the Veteran's claims for service connection for the right knee disability (10 percent initial rating), coronary artery disease (10 percent initial rating, benign prostatic hypertrophy (0 percent initial rating) and chronic rash of the shins (0 percent initial rating); all ratings were assigned retroactively effective from December 1, 2005, the day after discharge.  The Veteran appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

In an August 2010 rating decision, the RO increased the initial rating for the Veteran's benign prostatic hypertrophy from 0 to 10 percent, retroactively effective from December 1, 2005, the date service connection was established.  He has since continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

The issue of entitlement to an initial rating higher than 10 percent for benign prostatic hypertrophy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  There is no objective evidence that the right knee flexion is limited to 30 degrees or less or extension is limited beyond 0 degrees, considering pain on motion due to osteoarthritis.  

2.  There is no objective evidence of subluxation or lateral instability in the right knee.

3.  The coronary artery disease has exhibited a workload of 7-9 METs, at worst; left ventricular dysfunction with an ejection fraction of greater than 50 percent; and no history acute or chronic congestive heart failure.

4.  The Veteran's skin disability does not affect 5 to 20 percent of his entire body, or 5 to 20 percent of exposed areas; there is no indication that he has been prescribed any systemic therapy such as corticosteroids or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 10 percent for the right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5257-5263 (2011).

2.  The criteria are not met for an initial rating higher than 10 percent for the coronary artery disease.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.104, DC 7005 (2011).

3.  The criteria are not met for an initial compensable rating for the chronic shin rash.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.118, DC 7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, there are indications in the record that a VCAA letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was provided to the Veteran when he applied in October 2004, for the VA Benefits Delivery at Discharge Program, so prior to the initial adjudication of the claim in the June 2006 rating decision.  Subsequently, another letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2008.  These letters informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The May 2008 letter also complied with Dingess.  The RO readjudicated the claim in the August 2010 SSOC, including considering the additional evidence received in response to this additional notice.  So the timing defect in the provision of this notice, since it did not precede the initial adjudication of the claim, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  The Veteran has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  The RO has obtained service treatment records, VA treatment records and Social Security Administration (SSA) disability records.  The Veteran also submitted additional records and written statements in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

Next, specific VA medical examinations pertinent to the issue on appeal were obtained in January 2005 (general pre-discharge/separation examination), September 2007, February 2009 and July 2010 to assess and reassess the severity of his right knee disability, coronary artery disease, and chronic shin rash.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim. The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

The Board notes that the Veteran's last VA heart, joints and skin examination was conducted in July 2010, or approximately fifteen (15) months ago.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Despite the Veteran's representative's assertion that his pertinent disabilities have worsened, there is no objective evidence indicating that there has been a material change in the severity of these disabilities since the July 2010 VA examination.  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis-Higher Initial Ratings for Right Knee Disability, Coronary Artery Disease and Chronic Shin Rash

In Fenderson v. West, 12 Vet. App. 119, 125-126 (1999), the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  

A Veteran's entire history is reviewed when making a disability determination, but past medical reports do not have precedence over current medical findings.  38 C.F.R. § 4.1.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A.  Right Knee Disability

The Veteran's initial rating for the right knee disability denoted by hyphenated diagnostic rating codes.  Indeed, in the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  38 C.F.R. § 4.27.  The Veteran's right knee arthritis disability is rated at 10 percent under 38 C.F.R. § 4.71a, DCs 5010-5260, an analogous rating for limitation of flexion of the knee due to traumatic arthritis.  The Veteran contends that the severity of his right knee disability symptoms warrant an even higher initial rating.

DC 5010 provides that traumatic arthritis, when substantiated by X-ray findings, is to be evaluated under DC 5003 as degenerative or osteoarthritis, which in turn indicates the disability will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved - which, here, are DC 5260 for limitation of flexion and DC 5261 for limitation of extension.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  

According to DC 5003, when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Moreover, under DC 5003, in the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  

DC 5260 provides that flexion limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent (noncompensable) rating.

DC 5261 provides that extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a 0 percent (noncompensable) rating.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  

Under DC 5257, "other" knee impairment - including recurrent subluxation or lateral instability, warrants a 10 percent rating if resulting in slight disability, a 20 percent rating for moderate disability, and a 30 percent rating if it is severe.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under DC 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that, for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

VA's General Counsel has additionally held that separate ratings may be assigned, as well, for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 
69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id.

In considering the potential applicability of other diagnostic codes, the Board finds that 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum) are not applicable in this case, as the medical evidence does not show the Veteran has the type of impairment contemplated by these other codes.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld if supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).  For example, the mere fact that he continues to have range of motion in his knees, even if less than normal range of motion, in turn means that, by definition, his knees are not ankylosed.  Ankylosis is the complete immobility and consolidation of the joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

As background, prior to the effective date that service connection was established (December 1, 2005), the Veteran was provided a pre-discharge VA/active duty separation examination in January 2005.  The service treatment records show a right knee injury in January 1997.  He complained of right knee pain 3-4 times per week, limiting his ability to walk more than a quarter mile.  The January 2005 examiner diagnosed chronic right knee pain with a history of medial collateral ligament sprain.  It appears the examiner found extension limited to 20 degrees on active motion and to 25 degrees on "fatigued" motion; and flexion limited to 120 degrees on active motion and to 115 degrees on "fatigued" motion.  Another in-service "Fitness-for-Duty" examination report, dated in July 2005, diagnosed the Veteran with osteoarthritis upon an MRI report; this examiner found less limited motion in the right knee, showing range of motion from 0 (normal extension) to 130 (slightly limited flexion) degrees.  Neither of these examinations appeared to consider potential limitation of motion due to pain.

During the pertinent period of the appeal (following establishment of service connection on December 1, 2005), the competent and credible medical and lay evidence of record does not demonstrate a rating higher than 10 percent is warranted under the applicable rating criteria for limitation of motion (DCs 5260 and 5261) and instability/subluxation (DC 5257).  There are three VA examination reports, conducted in September 2007, February 2009 and July 2010, which provide the most probative evidence pertinent to this claim.  

At the outset, the Board notes the Veteran continues to be diagnosed with osteoarthritis of the right knee, and X-ray reports show continued mild degenerative changes.

On range-of-motion testing for the right knee, the September 2007 VA examiner found flexion limited to 120 degrees active motion, limited to 90 degrees by pain on both active and repetitive motion; he showed full extension to 0 degrees.  The February 2009 VA examiner found right knee flexion to 90 degrees and full extension to 0 degrees, including as limited by objective evidence of pain on active motion; on repetitive motion, flexion was additionally limited to 70 degrees, with pain noted.  Most recently, the July 2010 VA examiner found flexion limited to 120 degrees and full extension to 0 degrees; no changes on passive motion and repetitive motion testing.  Although the Veteran reported pain throughout the entire range of motion at the July 2010 VA examination, the examiner indicated there was no objective evidence of pain on motion, fatigue, weakness or incoordination to confirm this assertion.

Here, his knee flexion is not so limited as to warrant the higher 20 percent disability rating, even considering the extent of the Veteran's pain associated with his arthritis.  The worst finding by the VA examiners showed flexion limited to 70 degrees on repetitive motion, considering objective evidence of pain on motion.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown.  This does not approach the necessary limitation of flexion to 30 degrees or less, as required for a higher 20 percent disability rating for either the left or right knee.

Considering the extent of the pain associated with his arthritis, the Veteran did not have any resultant limitation of extension.  The Veteran had full extension to 0 degrees, considering his pain.  Pain alone does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  Indeed, as noted, even with his complaints of pain, the Veteran had no loss of extension (functional loss).  This does not warrant a compensable rating (10 percent) under DC 5261, which requires extension restricted to at least 10 degrees.

During the period of the appeal, there are no other medical findings of record that show range of motion findings that would warrant a higher 20 percent rating for limitation of flexion or a separate compensable rating for limitation of extension.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Here, the Veteran is already in receipt of minimum compensable ratings for painful motion of his right knee due to arthritis.  See June 2006 rating decision.  

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain, and DeLuca factors of functional loss, reasonably shown to be due to the Veteran's arthritis of the knee, are contemplated in the currently assigned 10 percent rating.  There is no indication that his associated pain causes functional loss greater than that contemplated by the 10 percent evaluation now assigned.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown.  The VA examinations clearly took the Veteran's complaints of pain (functional loss) into account when calculating his range of motion.

Moreover, although he has degenerative arthritis under DC 5003 with resulting limitation of flexion under DC 5260, the Veteran is not entitled to a separate rating for instability/subluxation under DC 5257.  There are no objective clinical findings by the VA examiner suggesting the Veteran has either subluxation or lateral instability in the right knee to warrant application of DC 5257.  

The Board also emphasizes that in addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as the existence of pain and instability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  But as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his right knee disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his right knee arthritis.  Since he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

There is no evidence his right knee disability has been more than 10-percent disabling at any time since the effective date of service connection.  The Board cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  

As the preponderance of the evidence is against the Veteran's claim for an initial disability rating higher than 10 percent for his service-connected right knee disability, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

B.  Coronary Artery Disease

The Veteran's service-connected coronary artery disease has been assigned a 10 percent disability rating, under 38 C.F.R. § 4.104, DC 7005, for arteriosclerotic heart disease (coronary artery disease).  Since the Veteran has been diagnosed with coronary artery disease, the Board finds that this is indeed the most appropriate diagnostic code.  See Butts, 5 Vet. App. at 532.  See also Pernorio, 2 Vet. App. at 629.  The Veteran contends that the severity of his coronary artery disease symptoms warrant an even higher initial rating.

Under 38 C.F.R. § 4.104, DC 7005:
A 10 percent rating is warranted for arteriosclerotic heart disease (coronary artery disease) with a documented coronary artery disease resulting in a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  

A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  
38 C.F.R. § 4.104, DC 7005; see also DC 7006 (myocardial infarction) and DC 7007 (hypertensive heart disease), with nearly identical criteria.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

Regulations for diseases of the heart were amended effective from October 6, 2006.  However, a review of the regulations both prior to and after October 6, 2006 reveals that the relevant provisions in DCs 7005-7007, remain unchanged.  See 71 Fed. Reg. 52,460 (Sept. 6, 2006). 

After carefully reviewing the record, the Board finds the competent evidence does not meet the criteria under DC 7005 for an initial rating higher than 10 percent rating for his coronary artery disease.  The most important probative evidence during this period is provided by the VA examination reports, as treatment records during the period did not provide any METS findings.  

The September 2007 VA examination report diagnosed the Veteran with coronary artery disease, status-post myocardial infarction.  The September 2007 examiner assessed the heart condition with an estimated physical ability of 11.7 METS of activity and his left ventricular dysfunction produced an ejection fracture of greater than 50 percent.  The electrocardiogram (ECG) report showed a normal-sized heart and normal pulmonary vascularity.  

The February 2009 VA examiner found 4-10 METs workload and an approximate ejection fraction of 70 percent.  It was noted that the Veteran could engage in moderate to heavy work.  A chest X-ray showed normal sized-heart.  There was no history of congestive heart failure.  

The July 2010 VA examiner estimated 7 to 9 METs workload.  The examiner found no history or objective findings of congestive heart failure.  

These findings clearly do not meet the next higher rating of 30 percent under DC 7005, which requires a workload of between 5 to 7 METS; or, evidence of cardiac hypertrophy or dilatation on electrocardiogram, or x-ray.  

Further, the criteria for higher 60 and 100 percent ratings under DC 7005 are not met.  As mentioned, the Veteran demonstrated well above 5 METs on objective examination.  The September 2007 and February 2010 examiners found his left ventricular dysfunction produced an ejection fracture of greater than 50 percent.  The medical findings also did not indicate acute or chronic congestive heart failure.  

The Board also emphasizes that in addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as the existence of existence of fatigue and shortness of breath.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  But as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his coronary artery disease in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his coronary artery disease.  Since he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

There is no evidence his coronary artery disease has been more than 10-percent disabling at any time since the effective date of service connection.  The Board cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  

As the preponderance of the evidence is against the Veteran's claim for an initial disability rating higher than 10 percent for his service-connected coronary artery disease, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).




C.  Chronic Shin Rash 

The Veteran's service-connected chronic shin rash has been assigned a noncompensable (0 percent) disability rating, under 38 C.F.R. § 4.118, DC 7806, rated as dermatitis or eczema.  Since the chronic shin rash manifests symptoms consistent with the analogous rating criteria for eczema, the Board finds that this is indeed the most appropriate diagnostic code.  See Butts, 5 Vet. App. at 532.  See also Pernorio, 2 Vet. App. at 629.  The Veteran contends that the severity of his shin rash symptoms warrant an even higher initial rating.

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  
A compensable (10 percent) rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas be affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of less than six weeks during the past 12-month period.

A higher 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of six weeks or more, but not constantly, during the past 12- month period.
38 C.F.R. § 4.118, DC 7806.

In the alternative, dermatitis or eczema can be rated under either the criteria for disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.

Here, there is no indication of scars associated with the skin disability that might warrant evaluation under DCs 7800 to 7805.  See 38 C.F.R. § 4.118 (2008); see also, again, Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  The revised scars criteria are also inapplicable.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008), codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2011). 

After carefully reviewing the record, the Board finds no basis to assign an initial compensable disability rating for the Veteran's service-connected chronic shin rash, under the applicable DC 7806.  

As background, prior to the effective date that service connection was established, the Veteran was provided a pre-discharge VA/active duty separation examination in January 2005.  He complained of a chronic rash on his shins since 2002, and reported using over-the-counter moisturizing creams; he denied pain from this skin disability.  The January 2005 examiner diagnosed chronic rash on the shins, noting that his shins are scattered, bilaterally, with 3 to 4 mm brown macules, but with no vesicles, no erythema, no edema, and no lichenification.  

During the pertinent period of the appeal, following establishment of service connection on December 1, 2005, there are two VA examination reports that provide highly probative evidence against his claim for a higher initial rating, provided in August 2008 and July 2010.

At the August 2008 VA examination, the Veteran reported a history of an intermittent pruritic rash on the shins bilaterally.  Objectively, the examiner found no current skin lesions.  The examiner diagnosed eczema by history, but noted he had no current rash identified other than venous stasis hyperpigmentation changes from the distal third to the lower leg of the foot.  The examiner assessed that the skin disability affected "none" (0 percent) of the exposed areas (head, face, neck, hands) and "less than 5 percent" of total body area.

Similarly, at the July 2010 VA examination, the Veteran complained of a rash that breaks out intermittently on his shins, but presently denied any skin disease treatment, skin symptoms or systemic symptoms.  On physical evaluation, the examiner found that the "skin of the bilateral shins is clear, without evidence of acute/chronic skin lesions."  The examiner assessed that the skin disability affected "none" (0 percent) of the exposed areas (head, face, neck, hands) and "none" (0 percent) of the total body area.

The medical findings are insufficient to meet the criteria for a compensable percent rating for his service-connected rash of the shins.  Again, a 10 percent rating under DC 7806 requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas be affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of less than six weeks during the past 12-month period.  Importantly, the VA examiners consistently found the skin disease of the shins affects less than 5 percent of exposed areas and total body area.  In addition, there are no medical findings of record or contentions by the Veteran that the skin disability requires the use of any systemic therapy such as immunosuppressive medications or corticosteroids, for any duration.  So he is not entitled to a higher 10 percent rating under DC 7806.

Recognition is given to the Veteran's report that his skin rash occurs intermittently, and that his skin was clear when he presented for physical evaluation by VA examiners.  In this regard, Court has stated that the duty to assist includes examining a veteran at times when the disability is in the most prominent condition, such as a flare-up. See Ardison v. Brown, 6 Vet. App. 405 (1994).  However, the Court has also clarified that, where the flare-up is of a very short duration (i.e. less than a week), a new VA examination would most likely be impractical, and a worsened condition only for a few days out of a year is less of an impairment than a worsened condition that lasts for weeks or months.  See Voerth v. West, 13 Vet. App. 117, 123 (1999). 

The Veteran does not report any particular time/season/instance when his skin rash occurs (flares-up).  Rather, when he was examined in July 2010, he stated that he had not received any skin disease treatment in over a year.  He also denied any current treatment regimen.  He did not describe his rash as lasting for any  protracted period of time either.  Therefore, the Board concludes that it is impractical to schedule his for an examination specifically during a flare-up condition.

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layman, to report on that as to which he has personal knowledge, such as the existence of skin symptoms, such as observing a rash.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  As a layman, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his service-connected skin disorder in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his chronic rash of the shins.  

Moreover, the Veteran's statements are not entirely inconsistent with the evidence of record.  The VA examinations did not identify the presence of a skin rash.  The Veteran has similarly not described any recent occurrence of his skin rash condition much less symptoms that would warrant a higher rating.  He denies any active treatment for the condition.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds that the objective evidence is more probative than his descriptions of the severity of his symptoms.  

There is no evidence his chronic shin rash has been more than 0-percent disabling at any time since the effective date of service connection.  The Board cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  

As the preponderance of the evidence is against the Veteran's claim for an initial disability rating higher than 10 percent for his service-connected chronic shin rash, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for an extra-schedular rating, which is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's right knee disability, coronary artery disease and chronic shin rash were applied to the applicable rating criteria, General Counsel opinions and precedential case law.  

Importantly, the Board finds no evidence that these conditions have markedly interfered with his ability to work, meaning above and beyond that contemplated by his currently assigned schedular ratings.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  To the extent that his service-connected disabilities contribute to impairing his ability to obtain or maintain a significantly gainful occupation, he has already been compensated by award of a total disability rating based on individual unemployability (TDIU).

Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, as it involves the right knee disability, coronary artery disease and chronic shin rash.  In any event, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, to suggest the Veteran is not adequately compensated for his disabilities by the regular rating schedule.  His evaluation and treatment has been primarily on an outpatient basis, not as an inpatient.  Therefore, the Board finds a referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 


ORDER

The claim for an initial rating higher than 10 percent for the right knee disability is denied.

The claim for an initial rating higher than 10 percent for coronary artery disease is denied.

The claim for an initial compensable rating for chronic rash of the shins is denied.


REMAND

The Veteran must be afforded another VA examination to assess the current severity of his benign prostatic hypertrophy.  This service-connected disability has been assigned an initial rating of 10 percent under 38 C.F.R. § 4.115b, DC 7527 (2011), for prostate gland injuries, infections, hypertrophy, and postoperative residuals.  DC 7527 refers to the rating criteria for voiding dysfunction or urinary tract infection, whichever is predominant; in turn, these criteria are found under 38 C.F.R. § 4.115a, listing the rating criteria for genitourinary system dysfunctions.  

During the pendency of the appeal, it appears that the Veteran had a prostatectomy in approximately September 2009, to treat an adenocarcinoma of the prostate, which the Board emphasizes is a non-service-connected condition.  Subsequently, at the January 2010 VA examination, the Veteran's complained of frequent daytime and nocturnal urination/voiding, urinary leakage and wearing of absorbent materials.  He denied a history of recurrent urinary tract infections.  
Complicating matters, the January 2010 VA examiner noted the Veteran has urinary incontinence secondary to or as a result of the radical prostatectomy.  

It is unclear from the January 2010 VA examination report whether any voiding dysfunction symptoms are additionally attributable to the service-connected benign prostatic hypertrophy.  In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the Court explained that VA adjudicators must be able to distinguish, by competent medical evidence, the extent of symptoms that is due to service-related causes, i.e., service-connected disability, from that which is not, and that, when it is not possible or feasible to make this distinction, VA adjudicators must resolve this doubt in the Veteran's favor according to 38 C.F.R. §§ 3.102 and 4.3 and effectively presume all symptoms in question are attributable to the service-connected disability.  

Therefore, the Board finds the VA examination is inadequate, such that the Board must remand this remaining claim.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, the examiner must distinguish the symptomatology attributable to service-connected benign prostatic hypertrophy versus the non-service-connected adenocarcinoma of the prostate, status-post radical prostatectomy.  




Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the severity of his service-connected benign prostatic hypertrophy. 

The examiner should identify and completely describe all current symptomatology attributable specifically to his service-connected benign prostatic hypertrophy, to include urinary and bowel incontinence residuals.  To the extent possible, the examiner must distinguish those symptoms attributable to the service-connected benign prostatic hypertrophy from the non-service-connected adenocarcinoma of the prostate, status-post radical prostatectomy.  If the examiner is unable to make this distinction, then this should be expressly stated.

Ask the examiner to discuss all findings in terms of the Schedule of Ratings - Genitourinary System Dysfunctions, 38 C.F.R. §§ 4.115a and 4.115b.  The pertinent rating criteria must be provided to the examiner.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved.

2.  Then readjudicate the claim for benign prostatic hypertrophy in light of any additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


